Exhibit 10.1

 

GAMES REVENUE SHARE AND STOCK REPURCHASE AGREEMENT

 

This Games Revenue Share and Stock Repurchase Agreement (this “Agreement”) is
made as of December 28, 2018 by and among TapGames, a Pakistani Registered Firm
as Partnership, of 14 D , L Block Gulberg 3 Lahore, Pakistan (hereinafter
“TapGames” which expression shall be deemed to include successors in interest,
legal heirs and assigns), Khurram Samad an individual who may receive Notice
care of GeniTeam, House #14D, Block L, Main Ferozepur Road, Gulberg III, Lahore,
Pakistan, Rizwan Yousuf an individual who may receive Notice care of GeniTeam,
House #14D, Block L, Main Ferozepur Road, Gulberg III, Lahore, Pakistan,
Tapinator, Inc., an American corporation duly registered and incorporated in the
State of Delaware, having its office address at 110 West 40th St., Suite 1902
New York, NY, 10018 USA (hereinafter “Tapinator” which expression shall be
deemed to include affiliates, successors in interest and permitted assigns) and
Tap2Play, LLC, an American limited liability company duly registered in the
State of Colorado and a wholly-owned subsidiary of Tapinator, having its office
address at 110 West 40th St., Suite 1902 New York, NY, 10018 USA (hereinafter
“Tap2Play” which expression shall be deemed to include affiliates, successors in
interest and permitted assigns).

 

(The parties hereto may be referred to as “Party” individually or “Parties”
jointly)

 

BACKGROUND

  

WHEREAS TapGames is a business entity representing the interests of Khurram
Samad, GenITeam and others, managed by Rizwan Yousuf, with Khurram Samad and
Umer Khan being the main investors in TapGames.

  

AND WHEREAS Khurram Samad is also a shareholder in Tapinator and currently owns
15,292,891 common shares.

 

AND WHEREAS Tapinator is in the business of developing and publishing mobile
games; and

 

AND WHEREAS Tapinator desires to transfer certain economic benefits with respect
to Tapinator’s Rapid Launch Games identified on Annex A hereto (the “Subject
Games”) to TapGames in exchange for the repurchase of 7,646,446 common shares
(the “Repurchased Shares”) held by Khurram Samad pursuant to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the parties hereto agree as
follows:

 

AGREEMENT

 

 

I.

DEFINITIONS

 

 

 

 

 

In this Agreement, the following expressions have the following meanings (except
where the context requires otherwise):

 

 

a.

“Confidential Information” shall mean all information relating to the business
of TapGames or Tapinator, including without limitation, unreleased information
regarding the Subject Games, the Subject Games’ source code and technologies
relating thereto or embodied therein, the identity of their arrangements with
any person or entity, manufacturing sources, financial information of either
Party, including pricing and cost information, the Subject Games or plans for
the Subject Games, and marketing plans, materials and other information directly
related to or incidental to the Subject Games. Confidential Information shall
not include any information which: (i) is or becomes generally known to the
public by any means other than a breach of the obligations of the receiving
party; (ii) was previously known to the receiving party or rightly received by
the receiving party from a third party; (iii) is independently developed by the
receiving party; or (iv) is subject to disclosure under court order or other
lawful process. For purposes of clarity, Confidential Information does not
include press releases or other promotional and/or marketing distributions made
by either party relating to the Subject Games, provided that such documents do
not contain information that would otherwise be Confidential Information.

 

1

--------------------------------------------------------------------------------

 

 

 

b.

“Intellectual Properties” or “ Intellectual Property Rights” shall mean any and
all (by whatever name or term known or designated) tangible and intangible and
now known or hereafter existing: (a) rights associated with works of authorship
anywhere in the world, including, but not limited to, copyrights (including
without limitation, the sole and exclusive right to prepare derivative works of
the copyrighted work and to copy, manufacture, reproduce, distribute copies of,
modify, perform and display the copyrighted work and all derivative works
thereof), moral rights (including without limitation any right to identification
of authorship and any limitation on any subsequent modification) and mask-works;
(b) rights in and relating to the protection of trademarks, service marks, trade
names, goodwill, rights of publicity, merchandising rights, advertising rights
and similar rights; (c) rights in and relating to the protection of trade
secrets and confidential information; (d) source code, patents, designs,
algorithms and other industrial property rights and rights associated therewith;
(e) other intellectual and industrial property and proprietary rights (of every
kind and nature anywhere in the world throughout the universe and however
designated) relating to intangible property that are analogous to any of the
foregoing rights (including without limitation logos, rental rights and rights
to remuneration), whether arising by operation of law, contract, license or
otherwise; (f) registrations, applications, renewals, extensions, continuations,
divisions or reissues thereof now or hereafter in force throughout the world
(including without limitation rights in any of the foregoing); and (g) rights in
and relating to the sole and exclusive possession, ownership and use of any of
the foregoing throughout the world, including without limitation, the right to
license and sublicense, assign, pledge, mortgage, sell, transfer, convey, grant,
gift over, divide, partition and use (or not use) in any way any of the
foregoing now or hereafter (including without limitation any claims and causes
of action of any kind with respect to, and any other rights relating to the
enforcement of, any of the foregoing).

 

 

II.

TERM

 

 

 

 

 

The Agreement shall be deemed to be effective as of January 1, 2019 (the
“Effective Date”) and shall remain in force unless terminated as provided herein
below or otherwise modified or renewed by the Parties hereto.

   

 

 

III.

SUBJECT GAMES, REVENUE SPLIT AND COSTS

 

 

a.

Upon the execution of this Agreement, Tapinator shall transfer the Subject Games
on Annex A hereto to the Google Play and iOS developer accounts maintained by
Tap2Play. The Subject Games identified as “Amazon Games” on Annex A hereto shall
remain in the current Tapinator Amazon developer account; provided, however,
subsequent to the Effective Date, Tapinator may in its sole discretion elect to
transfer the “Amazon Games” to the Amazon developer account maintained by
Tap2Play.

  

2

--------------------------------------------------------------------------------

 

 

 

b.

During the term of this Agreement, all revenue net of any and all third-party
platform fees derived from the Subject Games will be shared as follows:

 

 

i.

TapGames: 60 percent

 

 

 

 

ii.

Tapinator: 40 percent

 

 

c.

For the purposes of the revenue calculation set forth in Section III.b. above,
revenue shall include all revenue derived from the Subject Games which results
from the Subject Games being published on other platforms, including but not
limited to, Facebook Instant Games or Google Instant Games. 

 

 

d.

The Subject Games shall include any and all updates to the Subject Games made by
TapGames subsequent to the Effective Date.

 

 

e.

As of the Effective Date, Tapinator shall not be responsible for any updates
relating to the Subject Games or any other maintenance expenses whatsoever
relating to the Subject Games, including but not limited to any advertising or
marketing expenses relating to the Subject Games. In the event Tapinator does
incur any expenses of the type set forth in the preceding sentence, Tapinator
shall be entitled to reduce all such expenses from any amounts Tapinator owes to
TapGames pursuant to the Section III.b. above.

 

 

f.

As of the Effective Date, TapGames shall agree to commit up funds as it sees fit
for updates and maintenance expenses relating to the Subject Games, including
advertising or marketing expenses relating to the Subject Games.

       

g.

The Parties shall provide each other with viewable access to online
administrative panels associated with the revenue monetization of the Subject
Games.

       

h.

Tapinator shall keep all of its accounting and banking records with respect to
its obligations under this Agreement for no less than three years for the date
of a specific payment obligation under this Agreement.

 

 

IV.

REPURCHASE OF THE REPURCHASED SHARES

 

 

a.

As of the Effective Date and in consideration of the transfer of the Subject
Games described in Section 3 above, Khurram Samad hereby agrees to sell, assign
and transfer to Tapinator, and Tapinator hereby agrees to repurchase from
Khurram Samad, all of Khurram Samad’s right, title and interest in and to the
Repurchased Shares. Khurram Samad acknowledges and agrees that he individually
will receive a material benefit from the terms and conditions of this Agreement
as a result of his ownership in TapGames. Tapinator and Khurram Samad agree
that, as of the Effective Date, all of the Repurchased Shares will be deemed
cancelled in full and of no further force or effect. Khurram Samad agrees to
return the original stock certificate representing the Repurchased Shares to
Tapinator’s transfer agent upon the execution of this Agreement with written
instructions reasonable satisfactory to Tapinator to cancel the original stock
certificate in the amount representing the Repurchased Shares as of the
Effective Date. Tapinator shall cause its transfer agent to issue a new original
stock certificate in the name of Khurram Samad for the amount of 7,646,445
common shares and deliver such original stock certificate to Khurram Samad
within ten days of the Effective Date. As of the Effective Date, the Repurchased
Shares shall cease to be outstanding for any and all purposes, and Khurram Samad
shall no longer have any rights whatsoever as a holder of the Repurchased
Shares, including any rights that he may have had under Tapinator’s Certificate
of Incorporation (as amended), Bylaws, or otherwise.

       

b.

As of the Effective Date, the Repurchased Shares shall cease to be outstanding
for any and all purposes, and Khurram Samad shall no longer have any rights
whatsoever as a holder of the Repurchased Shares, including any rights that he
may have had under Tapinator’s Certificate of Incorporation (as amended),
Bylaws, or otherwise.

 

3

--------------------------------------------------------------------------------

 

 

 

c.

Khurram Samad has good and marketable right, title and interest (legal and
beneficial) in and to all of the Repurchased Shares, free and clear of all
liens, pledges, security interests, charges, claims, equity or encumbrances of
any kind. Upon paying for the Repurchased Shares in accordance with this
Agreement, Tapinator will acquire good and marketable title to the Repurchased
Shares, free and clear of all liens, pledges, security interests, charges,
claims, equity or encumbrances of any kind.

 

 

d.

Khurram Samad has all necessary power and authority to execute, deliver and
perform Khurram Samad’s obligations under this Agreement and all agreements,
instruments and documents contemplated hereby and to sell and deliver the
Repurchased Shares being sold hereunder, and this Agreement constitutes a valid
and binding obligation of Khurram Samad.

 

 

e.

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not result in a breach by Khurram Samad
of, or constitute a default by Khurram Samad under, any agreement, instrument,
decree, judgment or order to which Khurram Samad is a party or by which Khurram
Samad may be bound.

       

f.

By reason of Khurram Samad’s business or financial experience or the business or
financial experience of Khurram Samad’s professional advisers who are
unaffiliated with Tapinator and who are not compensated by Tapinator, Khurram
Samad has the capacity to protect Khurram Samad’s own interests in connection
with the sale of the Repurchased Shares to Tapinator. Khurram Samad is capable
of evaluating the potential risks and benefits of the sale hereunder of the
Repurchased Shares.

 

 

g.

Khurram Samad has received all of the information that Khurram Samad considers
necessary or appropriate for deciding whether to sell the Repurchased Shares
hereunder and perform the other transactions contemplated hereby. Khurram Samad
further represents that Khurram Samad has had an opportunity to review all
publicly available information regarding the business, properties, prospects and
financial condition of Tapinator.

 

 

h.

Khurram Samad acknowledges that Khurram Samad will have no future participation
in any of Tapinator’s gains, losses, profits, dividends or distributions with
respect to the Repurchased Shares. If the Repurchased Shares increase in value
by any means, Khurram Samad acknowledges that Khurram Samad is voluntarily
forfeiting and waiving any opportunity to share in any resulting increase in
value from the Repurchased Shares.

 

 

i.

Khurram Samad has had an opportunity to review with Khurram Samad’s tax advisers
the federal, state, local and foreign tax consequences of the Repurchase and the
transactions contemplated by this Agreement. Khurram Samad is relying solely on
such advisers and not on any statements or representations of Tapinator or any
of its agents. Khurram Samad understands that Khurram Samad (and not Tapinator)
shall be responsible for Khurram Samad’s tax liability and any related interest
and penalties that may arise as a result of the transactions contemplated by
this Agreement.

 

4

--------------------------------------------------------------------------------

 

 

 

V.

METHOD OF PAYMENT

  

 

a.

Any and all payments under this Agreement by Tapinator shall be made in US
Dollars, by wire transfer to the account designated by TapGames or in such other
method as may be mutually agreed between the Parties. Each Party shall be solely
responsible for any and all foreign or United States taxes, Social Security
contributions or payments, disability insurance, unemployment taxes, and other
payroll type taxes applicable to such compensation, if any, which are required
to be paid under this Agreement.

  

 

b.

Any invoice submitted to Tapinator by TapGames and approved by Tapinator has to
be cleared within the time period of fifteen (15) days from receipt by Tapinator
of the cash corresponding to the revenue underlying such revenue. In the event
payment is delayed by Tapinator for more than thirty days (30) days under this
Agreement, Tapinator shall pay the delay interest of 1.0 percent per month
on such delayed amount for each day of delay until the full payment is made.

  

 

VI.

INTELLECTUAL PROPERTY

  

 

a.

The Intellectual Property Rights for the Subject Games shall remain vested
exclusively with Tapinator, which TapGames will use under exclusive licenses
through the Agreement

 

 

b.

The Subject Games may be modified by TapGames at its sole expense to incorporate
current or future available technologies without the formal written consent of
Tapinator.

 

 

VII.

DISPUTE RESOLUTION

  

 

a.

Any dispute, controversy or claim arising out of or relating in any way to the
Agreement or Previous Agreements including without limitation any dispute
concerning the construction, validity, interpretation, enforceability or breach
of the Agreement, shall be exclusively resolved by binding arbitration upon a
Party’s submission of the dispute to arbitration. In the event of a dispute,
controversy or claim arising out of or relating in any way to Agreement, the
complaining Party shall notify the other Party in writing thereof. Within thirty
(30) days of such notice, the representatives of both Parties shall meet at an
agreed location to attempt to resolve the dispute in good faith. Should the
dispute not be resolved within thirty (30) days after such notice, the
complaining Party shall seek remedies exclusively through arbitration.

 

For purposes of clarity and except as specifically modified by the terms of this
Agreement, this Article VII in no way governs any dispute, controversy, or claim
arising out of or relating in any way (whether existing in the past, currently,
or in the future) to Khurram Samad’s equity interest in and/or officer positions
held with Tapinator and/or any of its subsidiaries, including but not limited to
claims arising out of the Securities Exchange Agreement dated June 16, 2014
between Tapinator LLC, The members of Tapinator LLC including Khurram Samad, and
Tapinator, Inc. or Article IV of this Agreement (collectively, the “Excluded
Claims”). Any such Excluded Claims shall be governed by the Delaware Rapid
Arbitration Act, Title 10, Chapter 58 of the Delaware Code.

  

5

--------------------------------------------------------------------------------

 

 

 

b.

Any dispute arising out of or in connection with this contract, including any
question regarding its existence, validity or termination, shall be referred to
and finally resolved by arbitration under the London Court of International
Arbitration (“LCIA”) Rules, which Rules are deemed to be incorporated by
reference into this clause.

 

 

i.

The number of arbitrators shall be one.

 

 

 

 

ii.

The seat, or legal place, of arbitration shall be London, United Kingdom.

 

 

 

 

iii.

The language to be used in the arbitral proceedings shall be English.

 

 

 

 

iv.

The governing law of the contract shall be the substantive law of England and
Wales without regard to its conflict of laws principles.

 

 

VIII.

CONFIDENTIALITY

   

 

Subject to Section XII.c. below, neither party shall disclose to any third party
the business of the other party to this Agreement, details regarding the Subject
Games, including, without limitation any information regarding the Subject
Games’ source code, the specifications, or any other Confidential Information,
(ii) make copies of any Confidential Information or any content based on the
concepts contained within the Confidential Information for personal use or for
distribution unless requested to do so by the party providing the Confidential
Information, or (iii) use Confidential Information other than solely for the
legitimate benefit under this Agreement.

  

 

IX.

LIMITATION OF LIABILITY

   

 

a.

The Subject Games are transferred by Tapinator as is. Tapinator shall not be
liable for any general, special, incidental or consequential damages including,
but not limited to, loss of production, loss of profits, loss of revenues, loss
of data, or any other business or economic disadvantage suffered by TapGames;
provided, however, this limitation will not apply in the event there exists any
gross negligence or intentional misconduct by Tapinator with respect to any of
its actions under this Agreement.

 

 

b.

Tapinator makes no warranty expressed or implied regarding the fitness of the
Subject Games for a particular purpose or that the Subject Games will be
suitable or appropriate for the specific requirements of Tapinator. Tapinator
does not warrant that use of the Subject Games will be uninterrupted or
error-free. TapGames accepts that games in general are prone to bugs and flaws
within an acceptable level as determined in the industry.

  

 

 X.

TERMINATION

     

 

a.

Either Party may terminate this Agreement in its entirety upon a material breach
by the other party of any term, condition, covenant, representation or warranty
set forth in this Agreement that remains uncured sixty (60) days after receipt
of written notice thereof.

 

 

b.

The termination envisaged hereunder shall have no effect on any other agreements
between the Parties.

  

6

--------------------------------------------------------------------------------

 

 

 

XI.

NO MODIFICATION UNLESS IN WRITING. No modification of this Agreement shall be
valid unless in writing and agreed upon by both Parties.

 

 

XII.

MISCELLANEOUS

     

 

a.

Costs and Lawyers’ Fees. In the event that any party institutes any legal suit,
action, or proceeding including arbitration, against the other party to enforce
the covenants contained in this Agreement or obtain any other remedy in respect
of any breach of this Agreement arising out of or relating to this Agreement,
the prevailing party in the suit, action or proceeding shall be entitled to
receive, in addition to all other damages to which it may be entitled, the costs
incurred by such party in conducting the suit, action, or proceeding, including
actual lawyers’ fees and expenses and court costs.

 

 

b.

Further Assurances. Each of the parties hereto shall, and shall cause their
respective affiliates to, execute and deliver such additional documents,
instruments, conveyances, and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated hereby.

 

 

c.

Public Announcements. Unless otherwise required by applicable law, governing
regulatory body, or stock exchange requirements (based upon the reasonable
advice of counsel), no party to this Agreement shall make any public
announcements in respect of this Agreement or the transactions contemplated
hereby or otherwise communicate with any news media without the prior written
consent of the other party (which consent shall not be unreasonably withheld,
conditioned, or delayed), and the parties shall cooperate as to the timing and
contents of any such announcement; provided, however, (i) the parties shall have
the rights to promote the Subject Games as contemplated in the definition of
Confidential Information and (ii) Tapinator shall within four trading days
immediately following the execution of this Agreement file a Current Report on
Form 8-K with the Securities and Exchange Commission and may issue a press
release disclosing the material terms of the transactions contemplated under
this Agreement.

 

 

d.

Notices (Short-Form). All notices, requests, consents, claims, demands, waivers,
and other communications hereunder (each, a “Notice”) shall be in writing and
addressed to the parties at the addresses set forth on the first page of this
Agreement (or to such other address that may be designated by the receiving
party from time to time in accordance with this Section). All Notices shall be
delivered by personal delivery, nationally recognized overnight courier (with
all fees pre-paid), facsimile or email (with confirmation of transmission) or
certified or registered mail (in each case, return receipt requested, postage
pre-paid). Except as otherwise provided in this Agreement, a Notice is effective
only (a) upon receipt by the receiving party, and (b) if the party giving the
Notice has complied with the requirements of this Section.

 

 

e.

Relationship of Parties. In the performance of this Agreement, each party is
acting independently and is not an agent or representative of the other party.
Neither party has any authority to transact any business in the name of or on
account of the other party or otherwise obligate the other party in any manner.
This Agreement does not constitute a partnership, agency, joint marketing
effort, co-marketing effort, teaming arrangement or joint venture.

 

7

--------------------------------------------------------------------------------

 

 

 

f.

Interpretation: For purposes of this Agreement, (a) the words “include,”
“includes,” and “including” are deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto,” and “hereunder” refer to this Agreement as a
whole. Unless the context otherwise requires, references herein: (d) to
sections, schedules, annexes and exhibits mean the sections of, and schedules
and exhibits attached to, this Agreement; (e) to an agreement, instrument, or
other document means such agreement, instrument, or other document as amended,
supplemented, and modified from time to time to the extent permitted by the
provisions thereof; and (f) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated there under. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. The schedules
and exhibits referred to herein shall be construed with, and as an integral part
of, this Agreement to the same extent as if they were set forth verbatim herein.

 

 

g.

Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement

 

 

h.

Severability. If any term or provision of this Agreement is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal, or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

  

 

i.

Entire Agreement. This Agreement together with any other documents incorporated
herein by reference and all related annexures exhibits and schedules,
constitutes the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersedes all
prior and contemporaneous understandings, agreements, representations, and
warranties, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement,
and the Previous Agreements and the related annexures exhibits and schedules
(other than an exception expressly set forth as such in the schedules), the
statements in the body of this Agreement shall control (except as other provided
in this Agreement).

 

 

j.

No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other person
or entity any legal or equitable right, benefit, or remedy of any nature
whatsoever under or by reason of this Agreement, unless otherwise specified in
this Agreement; provided, however, that in the case of a sale of substantially
all of Tapinator’s assets, merger, change of control or other corporate
reorganization of Tapinator, Tapinator shall have the right to transfer the
license to the Subject Games and this Agreement to the acquirer without the
consent, written or otherwise, of TapGames.

  

 

k.

Cumulative Remedies. The rights and remedies under this Agreement are cumulative
and are in addition to and not in substitution for any other rights and remedies
available at law or in equity or otherwise, except to the extent expressly
provided in this Agreement.

 

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Games Revenue Share and
Stock Repurchase Agreement to be duly executed as of the day and year first
written above.

 

 

 

/s/ Rizwan Yousu__________________

Rizwan Yousuf, on behalf of TapGames

 

 

 

 

/s/ Khurram Samad________________

Khurram Samad, individually               

 

 

 

 

/s/ Ilya Nikolayev___________________

Ilya Nikolayev, on behalf of Tap2Play

/s/ Ilya Nikolayev__________________

Ilya Nikolayev, on behalf of Tapinator

 

 

 

 

/s/ Rizwan Yousuf_________________

Rizwan Yousuf, individually

   

9

--------------------------------------------------------------------------------

 

 

ANNEX A

SUBJECT GAMES*

             

TAPM Game #

iOS Title

 

Google Play Title

 

Amazon Title

AA

 

Angry Anaconda

 

Angry Anaconda

 

Angry Anaconda

AC

 

Angry Cheetah Simulator 3D

 

Angry Cheetah Simulator 3D

 

Angry Cheetah Simulator 3D

AD

 

Amazing Mini Driver 3D

 

Amazing Mini Driver 3D

 

Amazing Mini Driver 3D

AE

 

Angry Elephant Attack

 

Angry Elephant Attack

 

Angry Elephant Attack

AG

 

Angry Tiger Revenge 2016

 

Angry Tiger Revenge 2016

 

Angry Tiger Revenge 2016

AL

 

Angry Bull 2016

 

Angry Bull 2016

 

Angry Bull 2016

AM

 

Ambulance Rescue

 

Ambulance Rescue

 

Ambulance Doctor

AO

 

Airport Police Dog Duty Sim

 

Airport Police Dog Duty Sim

 

Airport Police Dog Duty Sim

AK

 

Angry Shark Revenge

 

Angry Shark Revenge

 

Angry Shark Revenge

AS

 

Angry Shark

 

Angry Shark

 

Angry Shark

AU

 

Angry Buffalo Attack 3D

 

Angry Buffalo Attack 3D

 

Angry Buffalo Attack 3D

AW

 

Angry Wolf Simulator

 

Angry Wolf Simulator

 

Angry Wolf Simulator

BC

 

Beach Bike Stunts 2016

 

Beach Bike Stunts 2016

 

Beach Bike Stunts 2016

BE

 

Angry Bear Attack

 

Angry Bear Attack

 

Angry Bear Attack

BG

 

Angry Bull Revenge

 

Angry Bull Revenge

 

Angry Bull Revenge

BH

 

Bus Driver 3D : Hill Station

 

Bus Driver 3D : Hill Station

 

Bus Driver 3D : Hill Station

BI

 

Beasts of Ice Age

 

Beasts of Ice Age

 

Beasts of Ice Age

BK

 

Bike Racing Stunts

 

Bike Racing Stunts

 

Bike Racing Stunts

BL

 

Angry Bull

 

Angry Bull

 

Angry Bull Simulator

BM

 

City Bus Driving Mania 3D

 

City Bus Driving Mania 3D

 

City Bus Driving Mania 3D

BR

 

Bike Ride and Park

 

Bike Ride and Park

 

Bike Ride and Park

BV

 

Bear Revenge

 

Bear Revenge

 

Bear Revenge

BO

 

Border Police Adventure Sim 3D

 

Border Police Adventure Sim 3D

 

Border Police Adventure Sim 3D

HF

 

Hill Farmer Sim 3D

 

Hill Farmer Sim 3D

 

Hill Farmer Sim 3D

RD

 

RoofTop Demolition Derby 3D

 

RoofTop Demolition Derby 3D

 

RoofTop Demolition Derby 3D

CA

 

Crocodile Attack 2016 / 2017

 

Crocodile Attack 2016 / 2017

 

Crocodile Attack 2016 / 2017

CB

 

Crazy Biker

 

Crazy Biker

 

Crazy Biker

CE

 

Angry Cecil: A Lion's Revenge

 

Angry Cecil: A Lion's Revenge

 

Angry Cecil: A Lion's Revenge

CF

 

Cat Frenzy

 

Cat Frenzy

 

Cat Frenzy

CG

 

Crazy Goat in Town

 

Crazy Goat in Town

 

Crazy Goat in Town

CK

 

City Biker 3D

 

City Biker 3D

 

City Biker 3D

CD

 

Cop Duty

 

Cop Duty

 

Cop Duty

CJ

 

Crazy Car Roof Jumping

 

Crazy Car Roof Jumping

 

Crazy Car Roof Jumping

CL

 

City Bike Driving 3D

 

City Bike Driving 3D

 

City Bike Driving 3D

CM

 

Crazy Cat vs. Mouse

 

Crazy Cat vs. Mouse

 

Crazy Cat vs. Mouse

CN

 

Crazy Rhino Attack 3D

 

Crazy Rhino Attack 3D

 

Crazy Rhino Attack 3D

CO

 

Construction Trucker

 

Construction Trucker

 

Construction Trucker

CR

 

Crocodile Simulator 3D

 

Crocodile Simulator 3D

 

Crocodile Simulator 3D

CS

 

Crazy Shark 3D Simulator

 

Crazy Shark 3D Simulator

 

Crazy Shark 3D Simulator

CT

 

Crime Town Police Car Driver

 

Crime Town Police Car Driver

 

Crime Town Police Car Driver

CV

 

Car Stunt Race Driver 3D

 

Car Stunt Race Driver 3D

 

Car Stunt Race Driver 3D

CW

 

Crocodile Swamp Simulator

 

Crocodile Swamp Simulator

 

Crocodile Swamp Simulator

CX

 

Christmas Taxi Duty

 

Christmas Taxi Duty

 

Christmas Taxi Duty

CY

 

City Car Stunts 3D

 

City Car Stunts 3D

 

City Car Stunts 3D

BY

 

Buggy Stunts 3D: Beach Mania

 

Buggy Stunts 3D: Beach Mania

 

Buggy Stunts 3D: Beach Mania

CU

 

Cute Mermaid Simulator 3D

 

Cute Mermaid Simulator 3D

 

Cute Mermaid Simulator 3D

DD

 

Demolition Derby: School Bus

 

Demolition Derby: School Bus

 

Demolition Derby: School Bus

DF

 

Dragon Flight Simulator

 

Dragon Flight Simulator

 

Dragon Flight Simulator

DI

 

Dino City Rampage 3D

 

Dino City Rampage 3D

 

Dino City Rampage 3D

DR

 

Dinosaur Revenge

 

Dinosaur Revenge

 

Dinosaur Revenge

EB

 

Extreme Bike Stunts

 

Extreme Bike Stunts

 

Extreme Bike Stunts

EC

 

Extreme Car Stunts

 

Extreme Car Stunts

 

Extreme Car Stunts

EH

 

Extreme Hill Driving 3D

 

Extreme Hill Driving 3D

 

Extreme Hill Driving 3D

EQ

 

Extreme Quad Bike Stunts 2015

 

Extreme Quad Bike Stunts 2015

 

Extreme Quad Bike Stunts 2015

F6

 

Furious Car Driver 2016

 

Furious Car Driver 2016

 

Furious Car Driver 2016

FA

 

Farm Tractor

 

Farm Tractor

 

Farm Tractor

FE

 

Fire Truck Emergency Rescue

 

Fire Truck Emergency Rescue

 

Fire Truck Emergency Rescue

FC

 

Firefighter 3D: The City Hero

 

Firefighter 3D: The City Hero

 

Firefighter 3D: The City Hero

FL

 

Fork Lift Crash Madness

 

Fork Lift Crash Madness

 

Fork Lift Crash Madness

FU

 

Furious Car Driver 3D

 

Furious Car Driver 3D

 

Furious Car Driver 3D

CZ

 

Crazy Offroad Hill Biker 3D

 

Crazy Offroad Hill Biker 3D

 

Crazy Offroad Hill Biker 3D

GA

 

Garbage Truck

 

Garbage Truck

 

Garbage Truck

GC

 

Gangster of Crime Town

 

Gangster of Crime Town

 

Gangster of Crime Town

GO

 

Golf Cart Simulator

 

Golf Cart Simulator

 

Golf Cart Simulator

C2

 

Cop Simulator 3D

 

Cop Simulator 3D

 

Cop Simulator 3D

C3

 

Car Wars 3D: Demolition Mania

 

Car Wars 3D: Demolition Mania

 

Car Wars 3D: Demolition Mania

C4

 

Cute Cat Adventure 2016

 

Cute Cat Adventure 2016

 

Cute Cat Adventure 2016

HB

 

Honey Badger Simulator

 

Honey Badger Simulator

 

Honey Badger Simulator

HC

 

4x4 Hill Driver 3D Free

 

4x4 Hill Driver 3D Free

 

4x4 Hill Driver 3D Free

 

10

--------------------------------------------------------------------------------

 

 

HD

 

Highway Car Escape Drive

 

Highway Car Escape Drive

 

Highway Car Escape Drive

HE

 

Helicopter Landing

 

Helicopter Landing

 

Helicopter Landing

HI

 

Highway Bike Escape 2016

 

Highway Bike Escape 2016

 

Highway Bike Escape 2016

HO

 

Horse Jump Simulator

 

Horse Jump Simulator

 

Horse Jump Simulator

HQ

 

Horse Derby Quest 2016

 

Horse Derby Quest 2016

 

Horse Derby Quest 2016

HR

 

Hoverboard Rider 3D:Santa XMas

 

Hoverboard Rider 3D:Santa XMas

 

Hoverboard Rider 3D:Santa XMas

HV

 

Hoverboard Stunts Hero 2016

 

Hoverboard Stunts Hero 2016

 

Hoverboard Stunts Hero 2016

HS

 

Heroes of SWAT

 

Heroes of SWAT

 

Heroes of SWAT

JD

 

Jungle Dino Hunting 3D

 

Jungle Dino Hunting 3D

 

Jungle Dino Hunting 3D

JE

 

Extreme 4x4 Jeep Driving

 

Extreme 4x4 Jeep Driving

 

Extreme 4x4 Jeep Driving

KW

 

Killer Whale Beach Attack 3D

 

Killer Whale Beach Attack 3D

 

Killer Whale Beach Attack 3D

KD

 

Komodo Dragon Rampage 2016

 

Komodo Dragon Rampage 2016

 

Komodo Dragon Rampage 2016

LA

 

Angry Lion Attack 3D

 

Angry Lion Attack 3D

 

Angry Lion Attack 3D

LC

 

Limo City Driver

 

Limo City Driver

 

Limo City Driver

LD

 

Life of Dino

 

Life of Dino

 

Life of Dino

LI

 

Lion Hunting Safari

 

Lion Hunting Safari

 

Lion Hunting Safari

LO

 

Loader 3D

 

Loader 3D

 

Loader 3D

LW

 

Life of Wild Fox

 

Life of Wild Fox

 

Life of Wild Fox

LZ

 

Lion vs. Zombies

 

Lion vs. Zombies

 

Lion vs. Zombies

MB

 

Modern Bus Driver

 

Modern Bus Driver

 

Modern Bus Driver

MA

 

Multi-storey Car Parking 3D

 

Multi-storey Car Parking 3D

 

Multi-storey Car Parking 3D

MC

 

Modern Car Driver 3D

 

Modern Car Driver 3D

 

Modern Car Driver 3D

MG

 

Adventures of Mountain Goat

 

Adventures of Mountain Goat

 

Adventures of Mountain Goat

MI

 

Amazing Mini Driver 3D

 

Amazing Mini Driver 3D

 

Amazing Mini Driver 3D

MK

 

Modern Trucker

 

Modern Trucker

 

Modern Trucker

ML

 

Mountain Lion Rampage 3D

 

Mountain Lion Rampage 3D

 

Mountain Lion Rampage 3D

MS

 

Modern Driving School

 

Modern Driving School

 

Modern Driving School

ME

 

Monster Truck Speed Stunts

 

Monster Truck Speed Stunts

 

Monster Truck Speed Stunts

MT

 

Monster Truck Stunts 3D

 

Monster Truck Stunts 3D

 

Monster Truck Stunts 3D

MV

 

Modern Truck Driving 3D

 

Modern Truck Driving 3D

 

Modern Truck Driving 3D

MX

 

Modern Taxi

 

Modern Taxi

 

Modern Taxi

NB

 

Navy Battleship

 

Navy Battleship

 

Navy Battleship

OD

 

Offroad Driving Adventure 2016

 

Offroad Driving Adventure 2016

 

Offroad Driving Adventure 2016

OF

 

Offroad Stunt Bike

 

Offroad Stunt Bike

 

Offroad Stunt Bike

OT

 

Oil Transport Truck 2016

 

Oil Transport Truck 2016

 

Oil Transport Truck 2016

PA

 

Police Arrest

 

Police Arrest

 

Police Arrest

PB

 

Party Bus Driver

 

Party Bus Driver

 

Party Bus Driver

PD

 

Pet Dog: World Best Doggy

 

Pet Dog: World Best Doggy

 

Pet Dog: World Best Doggy

PE

 

Police Chase Adventure sim 3D

 

Police Chase Adventure sim 3D

 

Police Chase Adventure sim 3D

PU

 

Pro Gun Shooter 2016

 

Pro Gun Shooter 2016

 

Pro Gun Shooter 2016

GZ

 

Goat-Z in Zombie City

 

Goat-Z in Zombie City

 

Goat-Z in Zombie City

PO

 

Drive+Chase: Police Car

 

Drive+Chase: Police Car

 

Drive+Chase: Police Car

HA

 

Halloween Party Bus Driver 3D

 

Halloween Party Bus Driver 3D

 

Halloween Party Bus Driver 3D

RE

 

City Car Real Drive 3D

 

City Car Real Drive 3D

 

City Car Real Drive 3D

RB

 

Robber Escape Police 3D

 

Robber Escape Police 3D

 

Robber Escape Police 3D

PG

 

Police Dog Simulator 3D

 

Police Dog Simulator 3D

 

Police Dog Simulator 3D

RA

 

Rage of Lion

 

Rage of Lion

 

Rage of Lion

RP

 

Revenge Of Black Panther 2016

 

Revenge Of Black Panther 2016

 

Revenge Of Black Panther 2016

RV

 

Racing Driver 2016

 

Racing Driver 2016

 

Racing Driver 2016

RT

 

Road Truck Parking Madness

 

Road Truck Parking Madness

 

Road Truck Parking Madness

SA

 

Adventures of Sabertooth Tiger

 

Adventures of Sabertooth Tiger

 

Adventures of Sabertooth Tiger

SD

 

Santa Christmas Gift Delivery

 

Santa Christmas Gift Delivery

 

Santa Christmas Gift Delivery

SE

 

Speed Car Escape

 

Speed Car Escape

 

Speed Car Escape

SH

 

Police Force Smash

 

Police Force Smash

 

Police Force Smash

SN

 

Snow Cargo Jet Landing

 

Snow Cargo Jet Landing

 

Snow Cargo Jet Landing

SP

 

Space Moon Rover

 

Space Moon Rover

 

Space Moon Rover

SR

 

School Bus Driver 3D Simulator

 

School Bus Driver 3D Simulator

 

School Bus Driver 3D Simulator

ST

 

Speed Car Stunts

 

Speed Car Stunts

 

Speed Car Stunts

SO

 

Snow Rescue Operations 2016

 

Snow Rescue Operations 2016

 

Snow Rescue Operations 2016

SW

 

Snow Blower Truck Simulator

 

Snow Blower Truck Simulator

 

Snow Blower Truck Simulator

TA

 

Transport Car Trailer

 

Transport Car Trailer

 

Transport Car Trailer

TK

 

T-Rex : The King Of Dinosaurs

 

T-Rex : The King Of Dinosaurs

 

T-Rex : The King Of Dinosaurs

RH

 

Revenge of Angry Rhino 3D

 

Revenge of Angry Rhino 3D

 

Revenge of Angry Rhino 3D

UO

 

Ultimate Ocean Predator 2016

 

Ultimate Ocean Predator 2016

 

Ultimate Ocean Predator 2016

UR

 

Urban Road Builders 3D

 

Urban Road Builders 3D

 

Urban Road Builders 3D

VF

 

Village Farmer

 

Village Farmer

 

Village Farmer

VR

 

Valentine Ride 2016

 

Valentine Ride 2016

 

Valentine Ride 2016

 

11

--------------------------------------------------------------------------------

 

 

WA

 

Wolf Attack

 

Wolf Attack

 

Wolf Attack

WD

 

Wild Dog Simulator

 

Wild Dog Simulator

 

Wild Dog Simulator

WJ

 

Wild Hunter Jungle Shooting 3D

 

Wild Hunter Jungle Shooting 3D

 

Wild Hunter Jungle Shooting 3D

WI

 

Adventures of Wild Tiger

 

Adventures of Wild Tiger

 

Adventures of Wild Tiger

WP

 

Wolf Pack Attack 2016

 

Wolf Pack Attack 2016

 

Wolf Pack Attack 2016

WR

 

Warrior Dragon 2016

 

Warrior Dragon 2016

 

Warrior Dragon 2016

WS

 

Winter Snow Drive

 

Winter Snow Drive

 

Winter Snow Drive

ZB

 

Crazy Bike Stunts 3D

 

Crazy Bike Stunts 3D

 

Crazy Bike Stunts 3D

ZE

 

Zombie Escape Driving 3D

 

Zombie Escape Driving 3D

 

Zombie Escape Driving 3D

ZI

 

Zombie Death Drive

 

Zombie Death Drive

 

Infected City Drive

R0050

 

City Car Stunts

 

City Car Stunts

 

City Car Stunts

R0051

 

Angry Anaconda

 

Angry Anaconda

 

Angry Anaconda

R0052

 

Angry Shark

 

Angry Shark

 

Angry Shark

R0053

 

Ambulance Rescue Driving

 

Ambulance Rescue Driving

 

Ambulance Rescue Driving

R0100

 

Ultimate Elephant Rampage 3D

 

Ultimate Elephant Rampage 3D

 

Ultimate Elephant Rampage 3D

R0101

 

Top Car Stunts

 

Top Car Stunts

 

Top Car Stunts

R0102

 

Texas Wild Horse Race 3D

 

Texas Wild Horse Race 3D

 

Texas Wild Horse Race 3D

R0103

 

Racing In City 3D            

 

Racing In City 3D            

 

Racing In City 3D            

R0104

 

Infected House:Zombie Shooting

 

Infected House:Zombie Shooting

 

Infected House:Zombie Shooting

R0105

 

Police Dog 3D : Crime Chase

 

Police Dog 3D : Crime Chase

 

Police Dog 3D : Crime Chase

R0106

 

Offroad Bike Adventure 2016

 

Offroad Bike Adventure 2016

 

Offroad Bike Adventure 2016

R0107

 

War Of Dragons 2016

 

War Of Dragons 2016

 

War Of Dragons 2016

R0108

 

Trucker Parking Reloaded 2016

 

Trucker Parking Reloaded 2016

 

Trucker Parking Reloaded 2016

R0109

 

Offroad Hill Limo Driving 3D

 

Offroad Hill Limo Driving 3D

 

Offroad Hill Limo Driving 3D

R0110

 

Ultimate Sea Monster 2016

 

Ultimate Sea Monster 2016

 

Ultimate Sea Monster 2016

R0111

 

Grand Truck Stunts 2016

 

Grand Truck Stunts 2016

 

Grand Truck Stunts 2016

R0112

 

Ultimate Gorilla Rampage 3D

 

Ultimate Gorilla Rampage 3D

 

Ultimate Gorilla Rampage 3D

R0113

 

Offroad Parking Challenge 3D

 

Offroad Parking Challenge 3D

 

Offroad Parking Challenge 3D

R0114

 

Angry Cat Vs. Mouse 2016

 

Angry Cat Vs. Mouse 2016

 

Angry Cat Vs. Mouse 2016

R0115

 

Ultimate Bike Rider 2016

 

Ultimate Bike Rider 2016

 

Ultimate Bike Rider 2016

R0116

 

Ultimate Lion Adventure 3D

 

Ultimate Lion Adventure 3D

 

Ultimate Lion Adventure 3D

R0117

 

Dino Cave

 

Dino Cave

 

Dino Cave

R0118

 

Angry Phoenix Revenge 3D

 

Angry Phoenix Revenge 3D

 

Angry Phoenix Revenge 3D

R0119

 

Car Dash 2016

 

Car Dash 2016

 

Car Dash 2016

R0120

 

Real Lion Adventure 3D

 

Ultimate Trucking 2016

 

Ultimate Trucking 2016

R0121

 

Real Wolf Adventure 3D

 

Ultimate Wolf Adventure 3D

 

Ultimate Wolf Adventure 3D

R0122

 

Ultimate Car Driver 2016

 

Ultimate Car Driver 2016

 

Ultimate Car Driver 2016

R0123

 

Shepherd Dog Simulator 3D

 

Shepherd Dog Simulator 3D

 

Shepherd Dog Simulator 3D

R0124

 

Crazy Goat Reloaded 2016

 

Crazy Goat Reloaded 2016

 

Crazy Goat Reloaded 2016

R0125

 

Zombies Rivalry 2016

 

Zombies Rivalry 2016

 

Zombies Rivalry 2016

R0126

 

Multi-storey Parking Mania 3D

 

Multi-storey Parking Mania 3D

 

Multi-storey Parking Mania 3D

R0127

 

Ultimate Car Parking 3D

 

Ultimate Car Parking 3D

 

Ultimate Car Parking 3D

R0128

 

Ultimate Monster 2016

 

Ultimate Monster 2016

 

Ultimate Monster 2016

R0129

 

Car Vs. Robots Demolition 2016

 

Car Vs. Robots Demolition 2016

 

Car Vs. Robots Demolition 2016

R0130

 

Shark.io

 

Shark.io

 

Shark.io

R0131

 

Coach to School 2016

 

Coach to School 2016

 

Coach to School 2016

R0132

 

Dinosaur Race 3D

 

Dinosaur Race 3D

 

Dinosaur Race 3D

R0133

 

Whirlpool Car Derby 3D

 

Whirlpool Car Derby 3D

 

Whirlpool Car Derby 3D

R0134

 

Flying Car Stunts 2016

 

Flying Car Stunts 2016

 

Flying Car Stunts 2016

R0135

 

Shoot that Alligator

 

Shoot that Alligator

 

Shoot that Alligator

R0136

 

Ultimate T-Rex Simulator 3D

 

Ultimate T-Rex Simulator 3D

 

Ultimate T-Rex Simulator 3D

R0137

 

Driving Academy Reloaded

 

Driving Academy Reloaded

 

Driving Academy Reloaded

R0138

 

Street Dog Simulator 3D

 

Street Dog Simulator 3D

 

Street Dog Simulator 3D

R0139

 

City RoofTop Stunts 2016

 

City RoofTop Stunts 2016

 

City RoofTop Stunts 2016

R0140

 

City Heroes 3D: Aliens War

 

City Heroes 3D: Aliens War

 

City Heroes 3D: Aliens War

R0141

 

City Drift Racer 2016

 

City Drift Racer 2016

 

City Drift Racer 2016

R0142

 

Dolphin Racing 3D

 

Dolphin Racing 3D

 

Dolphin Racing 3D

R0143

 

Hoverboard Stunts 2016

 

Hoverboard Stunts 2016

 

Hoverboard Stunts 2016

R0144

 

Wild Fox Adventures 2016

 

Wild Fox Adventures 2016

 

Wild Fox Adventures 2016

R0145

 

Modern Flying Truck Sim 3D

 

Modern Flying Truck Sim 3D

 

Modern Flying Truck Sim 3D

R0146

 

Shark Sniping 2016 / 2017

 

Shark Sniping 2016 / 2017

 

Shark Sniping 2016 / 2017

R0147

 

Dog Race & Stunts 2016

 

Dog Race & Stunts 2016

 

Dog Race & Stunts 2016

R0148

 

Monster Truck Derby 2016

 

Monster Truck Derby 2016

 

Monster Truck Derby 2016

R0149

 

Modern Car Parking 2016

 

Modern Car Parking 2016

 

Modern Car Parking 2016

R0150

 

Street Cat Sim 2016

 

Street Cat Sim 2016

 

Street Cat Sim 2016

 

12

--------------------------------------------------------------------------------

 

 

R0151

 

Extreme Bike Trial 2016

 

Extreme Bike Trial 2016

 

Extreme Bike Trial 2016

R0152

 

Real Dragon Simulator 3D

 

Real Dragon Simulator 3D

 

Real Dragon Simulator 3D

R0153

 

Extreme Car Stunt Parking 2016

 

Extreme Car Stunt Parking 2016

 

Extreme Car Stunt Parking 2016

R0154

 

Go-Man Epic Revenge 2016

 

Go-Man Epic Revenge 2016

 

Go-Man Epic Revenge 2016

R0155

 

Flying Bike Real Rider 2016

 

Flying Bike Real Rider 2016

 

Flying Bike Real Rider 2016

R0156

 

Stunt Dog Simulator 3D

 

Stunt Dog Simulator 3D

 

Stunt Dog Simulator 3D

R0157

 

Parking Championship 2016

 

Parking Championship 2016

 

Parking Championship 2016

R0158

 

Angry Shark Adventures 3D

 

Angry Shark Adventures 3D

 

Angry Shark Adventures 3D

R0159

 

Monster Truck Rider 3D

 

Monster Truck Rider 3D

 

Monster Truck Rider 3D

R0160

 

Ultimate Knight 2016

 

Ultimate Knight 2016

 

Ultimate Knight 2016

R0161

 

City Cab Driver 2016

 

City Cab Driver 2016

 

City Cab Driver 2016

R0162

 

Creepy Clown Attack

 

Creepy Clown Attack

 

Creepy Clown Attack

R0163

 

Car Crash Derby 2016

 

Car Crash Derby 2016

 

Car Crash Derby 2016

R0164

 

Mermaid Dash 2016

 

Mermaid Dash 2016

 

Mermaid Dash 2016

R0165

 

Adventure Stunt Simulator

 

Adventure Stunt Simulator

 

Adventure Stunt Simulator

R0166

 

Cyborg City Rampage 2017

 

Cyborg City Rampage 2017

 

Cyborg City Rampage 2017

R0167

 

Commando Simulator 3D

 

Commando Simulator 3D

 

Commando Simulator 3D

R0168

 

Wolf Life Simulation 2017

 

Wolf Life Simulation 2017

 

Wolf Life Simulation 2017

R0169

 

American FireFighter 2017

 

American FireFighter 2017

 

American FireFighter 2017

R0170

 

Angry Fighter Attack

 

Angry Fighter Attack

 

Angry Fighter Attack

R0171

 

Park Like a Boss

 

Park Like a Boss

 

Park Like a Boss

R0172

 

Sled Dog Racing 2017

 

Sled Dog Racing 2017

 

Sled Dog Racing 2017

R0173

 

Snowmobile Crash Derby 3D

 

Snowmobile Crash Derby 3D

 

Snowmobile Crash Derby 3D

R0174

 

Robot Car Hero Sim 3D

 

Robot Car Hero Sim 3D

 

Robot Car Hero Sim 3D

R0175

 

Killer Clown Simulator 2017

 

Killer Clown Simulator 2017

 

Killer Clown Simulator 2017

R0176

 

Downhill Extreme Driving 2017

 

Downhill Extreme Driving 2017

 

Downhill Extreme Driving 2017

R0177

 

Super SnowCat Parking 2017

 

Super SnowCat Parking 2017

 

Super SnowCat Parking 2017

R0178

 

Forest Snow Leopard Sim

 

Forest Snow Leopard Sim

 

Forest Snow Leopard Sim

R0179

 

Gangster Revenge: Final Battle

 

Gangster Revenge: Final Battle

 

Gangster Revenge: Final Battle

R0180

 

Police Car Smash 2017

 

Police Car Smash 2017

 

Police Car Smash 2017

R0181

 

Legendary Stuntman Run

 

Legendary Stuntman Run

 

Legendary Stuntman Run

R0182

 

Angry Stick Fighter 2017

 

Angry Stick Fighter 2017

 

Angry Stick Fighter 2017

R0183

 

Car Destruction League

 

Car Destruction League

 

Car Destruction League

R0184

 

Angry Bull 2017

 

Angry Bull 2017

 

Angry Bull 2017

R0185

 

HERO Vs Mafia: Ultimate Battle

 

HERO Vs Mafia: Ultimate Battle

 

HERO Vs Mafia: Ultimate Battle

R0186

 

Extreme Drone Racing Stunts 3D

 

Extreme Drone Racing Stunts 3D

 

Extreme Drone Racing Stunts 3D

R0187

 

Tricky Wheels 2017

 

Tricky Wheels 2017

 

Tricky Wheels 2017

R0188

 

Horse Racing League 2017

 

Horse Racing League 2017

 

Horse Racing League 2017

R0189

 

Car Destruction 2017

 

Car Destruction 2017

 

Car Destruction 2017

R0190

 

Super Tiger Sim 2017

 

Super Tiger Sim 2017

 

Super Tiger Sim 2017

R0191

 

Amazing Car Parking Game

 

Amazing Car Parking Game

 

Amazing Car Parking Game

R0192

 

Futuristic Car Robot Rampage

 

Futuristic Car Robot Rampage

 

Futuristic Car Robot Rampage

R0501

 

Furious Mom

 

Furious Mom

 

Furious Mom

 

*

In some cases for specific games: (a) titles may be slightly different across
platforms and/or (b) titles may not exist exist for specific platforms.

 

13